Title: From John Adams to Ward Nicholas Boylston, 30 May 1822
From: Adams, John
To: Boylston, Ward Nicholas



My dear Cousin
Montezillo May 30 1822.

Some of Jobs afflictions and some peculiar to myself have rendered it impossible for me to write to you even a bare acknowledgement of the favours I have received from you. The first & greatest of which is the Extract from Mr Nichols. The manly sense pure integrity & noble disinterestedness of that worthy gentleman always charms me. After such a treat it seems a sin & a shame to mention such an article as that of which you have sent me seven barrels. It is transcendently excellent. It is too good. I am afraid of it & yet constantly under strong temptation to transgress. I have no news to tell you very good or even very bad excepting that our English grass is languishing under a dangerous consumption & our gardens parched with a severe drought. You are situated so much nearer the Clouds that I hope you enjoy a more plentiful share of their blessings.
I am deprived by my infirmities of the joys & amusements of social life I cannot go to Cambridge to Exhibitions nor to Boston to Elections or meetings of literary Societies. I will not complain for perhaps I get as much as I lose by these privations.
There is a great botheration in the world about two letters one of Jonathan Russell & the other of J Q Adams. There is an abundance of musical sharps & flats in both to be rude but it seems to me as unnecessary at this time as it is to represent the captors of André as mercenaries Gen Putnam a coward or James Otis & John Hancock as trimmers. Bringing out Russel’s letter at this time appears a silly business. The poor fellow has got a sting in his ear which I believe will make it ache. We are all as well as usual at Wash Quincy &c. All send love & compliments to you & Mrs Boylston to whom my most particular most respectful & most affectionate regards. Oh that I owned an estate on the top of Wachusett from whence “my contemplation might prune it’s ruffled wings & my free soul look down to pity kings” & even look down upon my dear Cousin Boylston & pity him for the vexatious cares in which he is involved by his large possessions & even by his charity, philanthropy, & benevolent bounties to Science & letters. Do not you Worcester County gentlemen think of digging a canal from Wachusett to Worcester & from thence to Providence? but I must put a stop to this career of nonsense by assuring you of the sincere gratitude & affection of / Your Cousin 
John Adams